Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 2, 2020. However, although there appears to be an abstract translation of the priority document in the IDS submitted on January 11, 2022, a certified copy of the foreign application as required by 37 CFR 1.55 has not yet been filed.  Accordingly, for prior art purposes the priority date for this application is currently the actual filing date of December 18, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
This claim recites comparing “the checksum” but recites dependency from claim 5, which does not provide antecedent basis for this term.  The Examiner suggests either amending the claim to recite --a checksum-- or amending the claim such that is depends from claim 6, which would provide antecedent basis for the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Harris et al. (U.S. Patent Application Publication No. 2018/0061115), referred herein as Harris, in view of Iwamoto et al. (U.S. Patent No. 8,134,568), referred herein as Iwamoto.
Regarding claim 1, Harris teaches a method comprising: receiving a plurality of graphics data comprising a first graphics data, each of the plurality of graphics data mapped to a corresponding buffer in a Graphics Processing Unit (GPU) memory, wherein the first graphics data is mapped to a first buffer in the GPU memory, and receiving a second graphics data mapped to a second buffer in the GPU memory (para 59, lines 1-3; para 60, lines 1-3; para 104, lines 1-12; para 122); comparing the first buffer mapped by the first graphics data with the second buffer mapped by the second graphics data, and remapping the second graphics data to the first buffer if the first buffer is identical with the second buffer (para 60, lines 3-7; para 61, lines 1-5; paras 63 and 82; paras 125 and 138).
Harris does not teach that the remapping comprises switching a buffer indicator of the second buffer in the second graphics data to a buffer indicator of the first buffer.  Iwamoto teaches a method comprising receiving graphic data mapped to a 
Regarding claim 5, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 9, Harris in view of Iwamoto teaches the processing apparatus of claim 5, wherein each of the one or more processing units having a plurality of runtime logics that each comprises at least a GPU driver (Harris, paras 21 and 22).
Regarding claim 10, Harris in view of Iwamoto teaches the processing apparatus of claim 5, wherein each of the one or more processing units having a plurality of graphics engines (Harris, paras 21 and 22).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claims 2, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Iwamoto, and further in view of Krutsch et al. (U.S. Patent Application Publication No. 2016/0379333), referred herein as Krutsch.
Regarding claim 2, Harris in view of Iwamoto teaches the method of claim 1, wherein comparing further comprises: comparing a data attribute of the first graphics data with a data attribute of the second graphics data (Harris, para 78; para 81, lines 1-11; para 82; para 130, lines 1-7); comparing a header property of the first buffer with a header property of the second buffer if the data attribute of the first graphics data is identical with the data attribute of the second graphics data, and comparing content of the first buffer with content of the second buffer if the checksum of the first buffer is identical with the header property of the second buffer (Harris, para 82; para 122, lines 1-3; paras 124 and 125; para 138).
Harris in view of Iwamoto does not explicitly teach comparing buffer checksums.  Krutsch teaches a method comprising receiving graphics data and using a GPU to map the data to a plurality of buffers in the GPU (fig 1, buffers 161 and 162; para 30), and further comprising comparing buffer checksums for the mapped data (para 55).  It would have been obvious to one of ordinary skill in the art to utilize checksums because as known in the art, and shown in Krutsch, this helps manage the processing of the graphics data by the GPU so as to improve fault detection and proper handling of the data (see, for example, Krutsch, paras 5 and 6).
Regarding claims 6, 13, and 16, the limitations of each of these claims substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.

Claims 4, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Iwamoto, and further in view of Brigg et al. (U.S. Patent Application Publication No. 2021/0110510), referred herein as Brigg.
Regarding claim 4, Harris in view of Iwamoto teaches the method of claim 1, further comprising: modifying a buffer indicator of the first buffer after the remapping; modifying the buffer indicator of the first buffer when the second graphics data is removed after the remapping; and modifying counts of different buffer indicators corresponding to a same instance of a graphics application when the instance is ended after the remapping (Harris, para 119; paras 134, 138, and 139; para 21).
Harris in view of Iwamoto does not teach incrementing a count of a buffer indicator of the first buffer, decrementing the count of the buffer indicator of the first buffer when the second graphics data is removed, and decrementing each of the counts of different buffer indicators corresponding to a same instance of a graphics application.  Brigg teaches a method comprising receiving graphics data and using a GPU to map the data to buffers (fig 2; paras 63 and 64), and further comprising incrementing a count of a buffer indicator of a first buffer, decrementing the count of the buffer indicator of the first buffer when second graphics data is removed, and decrementing each of the counts of different buffer indicators corresponding to an instance of a graphics application (para 157; para 158, the last 15 lines).  It would have been obvious to one of ordinary skill in the art to employ this incrementing/decrementing technique because as known in the art, and taught by Brigg, this can help reduce the amount of data needed to manage the buffer and simplifies maintenance of the data (see, for example, Brigg, para 158, lines 17-22).
Regarding claims 8 and 18, the limitations of each of these claims substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Iwamoto, and further in view of Stabrawa et al. (U.S. Patent Application Publication No. 2017/0147227), referred herein as Stabrawa.
Regarding claim 11, Harris in view of Iwamoto teaches the processing apparatus of claim 5, wherein each of the one or more processing units further comprising a graphics accelerator for comparing the content of the first and second buffers, wherein the second buffer is modified in GPU memory (Harris, para 60, lines 3-7; para 61, lines 1-5; paras 63 and 82; paras 125 and 138).
Harris in view of Iwamoto does not teach comparing a checksum and removing the second buffer from the memory.  Stabrawa teaches a method comprising receiving graphics data and using a GPU to map and unmap the data to/from memory (para 126, lines 1-15), and further comprising comparing a checksum (para 99, the last 12 lines) and removing the second buffer from memory (para 187, lines 1-8 and 18-29).  It would have been obvious to one of ordinary skill in the art to perform the comparison and removal operations because as known in the art, and shown in Stabrawa, this facilitates efficient management of the memory such that processing or storage resources are not exceeded (see, for example, Stabrawa, para 186, lines 1-14).

Allowable Subject Matter
Regarding claims 3, 7, 14, and 17, these claims remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments on page 8 of the Remarks, with respect to the claim objections and 101 rejections, have been fully considered and are persuasive.  The amendments have overcome these issues, thus the claim objections and 101 rejections are withdrawn.

Applicant’s arguments on page 8 of the Remarks, with respect to the 112 rejection, have been fully considered, but they are not persuasive.  It appears that amendments to resolve this issue were inadvertently omitted; thus this rejection is maintained.

Applicant’s arguments on pages 9 and 10 of the Remarks, with respect to the 102 and 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection presented above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ray (U.S. Patent Application Publication No. 2018/0293362); Apparatus and method for protecting content in virtualized and graphics environments.
Lal (U.S. Patent Application Publication No. 2021/0117246); Disaggregated computing for distributed confidential computing environment.
Bhiravabhatla (U.S. Patent No. 11,037,358); Methods and apparatus for reducing memory bandwidth in multi-pass tessellation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613